Dismiss; Opinion Filed September 4, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00459-CV

JOSE ANTONIO ROJAS, EDUARDO ROJAS, MARIA TRINIDAD-ROJAS
        AND GEORGETTE TRINIDAD-ROJAS, Appellants
                          V.
 SUZANNE MCKOWN, INDIVIDUALLY AND AS HEIR OF MATTHEW
               MCKOWN, DECEASED, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-00894

                          MEMORANDUM OPINION
                      Before Justices Myers, Nowell, and Evans
                              Opinion by Justice Myers
      Appellants’ brief in this case is overdue. By postcard dated July 8, 2020, we

notified appellants the time for filing appellants’ brief had expired. We directed

appellants to file a brief and an extension motion within ten days. We cautioned

appellants that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellants have not filed a

brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

200459F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOSE ANTONIO ROJAS,                          On Appeal from the 298th Judicial
EDUARDO ROJAS, MARIA                         District Court, Dallas County, Texas
TRINIDAD-ROJAS AND                           Trial Court Cause No. DC-18-00894.
GEORGETTE TRINIDAD-ROJAS,                    Opinion delivered by Justice Myers.
Appellants                                   Justices Nowell and Evans
                                             participating.
No. 05-20-00459-CV          V.

SUZANNE MCKOWN,
INDIVIDUALLY AND AS HEIR
OF MATTHEW MCKOWN,
DECEASED, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee SUZANNE MCKOWN, INDIVIDUALLY
AND AS HEIR OF MATTHEW MCKOWN, DECEASED recover her costs of
this appeal from appellants JOSE ANTONIO ROJAS, EDUARDO ROJAS,
MARIA TRINIDAD-ROJAS AND GEORGETTE TRINIDAD-ROJAS.


Judgment entered this 4th day of September, 2020.




                                       –3–